DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	This Office Action is sent in response to Applicant’s Communication filed on October 29, 2021.

Response to Arguments
Applicant's arguments filed October 29, 2021 have been fully considered but they are not persuasive.

Applicant respectfully asserts that the prior art do not disclose the limitation “…wherein the chain is accommodated in a chain cover attached to the cylinder block, wherein a guide groove recessed in a concave shape is provided in the chain cover directly above the sprocket…”.

The Examiner respectfully submits that Mori ([0041, 0043]) discloses that the timing drive is typically housed within a space between the engine block and a timing chain cover. Further on, the chain guide mechanism 100 is fixed within the space between the timing cover and the engine block by mounting shafts B1 and B2, which extend respectively into cylindrical boss 121 of the pivoted chain guide 120 and cylindrical boss 131 of the fixed chain guide 130. Still further, while the Examiner relied on Mori (Fig. 12), it is noted that on Fig. 6 it is shown that groove 116 (which is shown also in Fig. 12), is recessed in a concave downward direction towards sprocket s1 and is provided in the timing chain cover. Sprocket s1 is not shown in Fig. 12 but is inherently clear that it will be a sprocket right below groove 116.


Disposition of Claims
     Claims 1, 3, 7 and 9-10 are pending in this application.
     Claims 9-10 are allowed.
     Claims 1, 3 and 7 are rejected.

Allowable Subject Matter
Claims 9-10 are allowed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.


Claims 1, 3 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over K. Mori et al. - US 2011/0251002 A1, in view of K. Sasaki et al. - US 2010/0089702 A1.

With regard to claim 1, Mori (Figs. 1 and 12) discloses:
 A lubricant supply apparatus for a chain (C), the chain being installed in an internal combustion engine ([0041]), the lubricant supply apparatus comprising (Please see Mori Annotated Figure 12 below): 
an injection hole (160) provided in a cylinder block (E) of the internal combustion engine and opening in an outer side surface (500) of the cylinder block (E) of the internal combustion engine, the injection hole (160) being in fluid communication with an oil passage (600) provided in the cylinder block (E) of the internal combustion engine and being configured to inject lubricant flowing through the oil passage (600); and
a receiving member (113) installed to be spaced apart from the injection hole (160), the receiving member (113) being configured to receive the lubricant injected from the injection hole (160) and guide the lubricant to be directed to at least one of the chain or a sprocket (S1) on which the chain (C) is wound ([0041-0042, 0046 and 0074]), at least one of the chain or the sprocket (S1) being spaced apart from the injection hole (160), 
wherein the internal combustion engine comprises a chain cover ([0041, 0043]) attached to the cylinder block (E) in a state in which the chain (C) is accommodated, and the receiving member (113) is provided in the chain cover ([0041, 0043]),
wherein the receiving member (113) is arranged such that an end portion (700) of the receiving member (113) is disposed immediately above at least one of the chain or the S1), and the receiving member (113) includes a concave shape allowing the lubricant to flow from the end portion (700) toward at least one of the chain or the sprocket (S1) downward, the lubricant being received by an upper portion (750) near the end portion (700),
wherein the receiving member (113) is positioned at an end portion of the guide groove (116) provided in the chain cover, and the concave shape of the guide groove (116) near the end portion (700) at an upper portion of the receiving member (113) extends in a direction from the end portion at which lubricant injected from the injection hole (160) is received toward a guidance destination (800) of at least one of the chain or the sprocket (S1).


    PNG
    media_image1.png
    947
    786
    media_image1.png
    Greyscale

Mori Annotated Figure 12

But Mori does not specifically and/or explicitly shows the following limitations:
       A) An oil pump to supply the lubricating oil.	
       B) Wherein the guide groove is provided such that an angle at which an extension direction 
toward the guidance destination crosses a rotation direction of at least one of the chain or the 
sprocket at the guidance destination is an acute angle.

However, regarding limitation (A), Sasaki (Fig. 3: [0047]) teaches among other things an engine oil pump (90) that supply oil to lubricating oil passages (92, 94, 96), oil nozzles (62, 66) and injection holes (64, 68).
It would have been obvious to include an oil pump as this is a very well-known device used in the art to supply lubricating oil thru all parts of an engine that requires/needs lubrication and is obvious combining prior art elements (i.e. oil pump) according to known methods to yield predictable results.

Further on, regarding limitation (B), Sasaki (Fig. 2: [0048]) teaches that one of the oil nozzles (62) is provided with an oil ejection orifice (64) to direct an oil jet to an area where the crankshaft sprocket (20) come to engage the endless chain (46). Sasaki also disclose and shows that a guide groove is provided such that an angle at which an extension direction toward the guidance destination crosses a rotation direction of at least one of the chain or the sprocket at the guidance destination is an acute angle {Please see Sasaki Annotated Fig. 2 below}.

    PNG
    media_image2.png
    765
    793
    media_image2.png
    Greyscale

Sasaki Annotated Fig. 2

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have modified the engine timing chain cover of Mori incorporating the lubricant guide groove structure arranged at an acute angle with respect to a sprocket rotation direction as taught by Sasaki to avoid obstruction of the flow of lubricant to the sprockets within the chain cover and to direct an oil jet to an area where the crankshaft sprocket come to engage the endless chain (Sasaki [0048]).

With regard to claim 3, Mori in view of Sasaki discloses the lubricant supply apparatus according to claim 1, and Mori also discloses wherein the chain cover comprises an outer cover providing an outer [0041, 0043]), and an inner cover interposed between the outer cover and the cylinder block (E), and the receiving member (113) is provided in the inner cover.

With regard to claim 7, Mori in view of Sasaki discloses the lubricant supply apparatus, according to claim 1, and Mori also discloses wherein the guide groove (116) of the receiving member (113) is provided in a shape that protrudes in a direction toward the guidance destination (800) from the end portion at an adjacent position (Please see Mori Annotated Figure 12 above).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUBEN PICON-FELICIANO whose telephone number is (571)272-4938.  The examiner can normally be reached on M-Th 9:00 am-6:00 pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUBEN PICON-FELICIANO/Examiner, Art Unit 3747    

/GRANT MOUBRY/Primary Examiner, Art Unit 3747